NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER




                                             Electronically Filed
                                             Intermediate Court of Appeals
                                             CAAP-XX-XXXXXXX
                                             17-APR-2020
                                             10:01 AM

                          NO. CAAP-XX-XXXXXXX


                IN THE INTERMEDIATE COURT OF APPEALS

                        OF THE STATE OF HAWAI#I


               HYE JA CHOI, Plaintiff-Appellant, v.
        VICTORIA'S SECRET STORES, LLC, Defendant-Appellee


       APPEAL FROM THE CIRCUIT COURT OF THE FIRST CIRCUIT
                  (CIVIL NO. 18-1-0168-02 VLC)

               ORDER GRANTING MOTION TO DISMISS APPEAL
     (By:    Ginoza, Chief Judge, Leonard and Wadsworth, JJ.)
            Upon consideration of the "Cancellation of Appeal"
filed April 7, 2020, by self-represented Plaintiff-Appellant Hye
Ja Choi (Choi), which the court construes as a motion to dismiss
the appeal, the papers in support, and the record, it appears
that (1) the appeal has not been docketed; (2) Choi seeks to
dismiss the appeal; and (3) dismissal is authorized by Hawai)i
Rules of Appellate Procedure Rule 42(a).
            Therefore, IT IS HEREBY ORDERED that the motion is
granted and the appeal is dismissed.
            IT IS FURTHER ORDERED that all pending motions are
dismissed.
            DATED:   Honolulu, Hawai#i, April 17, 2020.

                                     /s/ Lisa M. Ginoza
                                     Chief Judge

                                     /s/ Katherine G. Leonard
                                     Associate Judge

                                     /s/ Clyde J. Wadsworth
                                     Associate Judge